—Determination unanimously confirmed and petition dismissed. Memorandum: Petitioner argues that the determination was not supported by substantial evidence because neither the inmate whom he allegedly assaulted nor the correction officers who authored the misbehavior reports testified at petitioner’s Tier III disciplinary hearing. That argument lacks merit because the misbehavior reports constituted substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130). The Hearing Officer was entitled to credit those reports over the testimony of petitioner (see, Matter of Perez v Wilmot, supra; Matter of Riggins v Kelly, 163 AD2d 912). Petitioner failed to exhaust his administrative remedies with respect to his argument that the charges were redundant (see, Matter of Nelson v Coughlin, 188 AD2d 1071). We have examined his remaining arguments and find them to be without merit. (Article 78 Proceeding Transferred by Order of Supreme Court, Cayuga County, Contiguglia, J.) Present — Green, J. P., Pine, Lawton, Fallon and Davis, JJ.